414 So. 2d 224 (1982)
ALLSTATE INSURANCE COMPANY, Appellant,
v.
Sergio ALVAREZ and Antonio Alvarez, Appellees.
No. 81-380.
District Court of Appeal of Florida, Third District.
April 27, 1982.
Rehearing Denied June 8, 1982.
Spencer, Taylor & Homer and W. Thomas Spencer, Miami, for appellant.
Horton, Perse & Ginsberg and Edward A. Perse, Miami, Bernard H. Butts, Hialeah, for appellees.
Before SCHWARTZ, NESBITT and JORGENSON, JJ.
PER CURIAM.
For the reasons expressed in Indomenico v. State Farm Mutual Automobile Insurance Co., 388 So. 2d 29 (Fla. 3d DCA 1980) and State Farm Mutual Automobile Insurance Co. v. Kuhn, 374 So. 2d 1079 (Fla. 3d DCA 1979), cert. denied, 383 So. 2d 1197 (Fla. 1980), the declaratory judgment finding that uninsured motorist benefits were available to the Alvarezes is reversed and remanded for the entry of a judgment determining that there is no such coverage afforded.
Reversed and remanded with directions.

ON REHEARING
In accordance with Article V, Section 4 of the Florida Constitution, we certify that the decision rendered by this court in this case is in direct conflict with the decision rendered by the District Court of Appeal, Fifth District, in Harbach v. New Hampshire Insurance Group, 413 So. 2d 1216 (Fla. 5th DCA 1982).
Appellees' motion for rehearing is denied.